                        Case 19-50295-KBO            Doc 1      Filed 08/16/19         Page 1 of 13



                              IN THE UNITED STATES BANKRUPTCY COURT
                                   FOR THE DISTRICT OF DELAWARE


In re:
                                                                Chapter 11
EMERGE ENERGY SERVICES, LP, et al.1
                                                                Case No. 19-11563 (KBO)

                        Debtor.                                 (Jointly Administered)


POWNALL SERVICES, LLC,

                        Plaintiff,

v.
                                                                Adversary Proceeding No. 19-_____ (KBO)
SUPERIOR SILICA SANDS LLC, and
HPS INVESTMENT PARTNERS, LLC,

                        Defendants.


                                                     COMPLAINT

             Plaintiff Pownall Services, LLC (“Pownall” or “Plaintiff”), by and through its

undersigned counsel, files this complaint for declaratory judgment against Superior Silica Sands

LLC (the “Debtor”) and HPS Investment Partners, LLC (“HPS” and, together with the Debtor, the

“Defendants”), and hereby alleges as follows:

                                              NATURE OF THE CASE

             1.         By this action, Pownall seeks a declaratory judgment determining the validity,

perfection, and unavoidability of certain liens Pownall asserts on certain property of the Debtor.


1
             The debtors in these chapter 11 cases (the “Debtors”), along with the last four digits of each of the Debtors’
             federal tax identification number, are: Emerge Energy Services LP (2937), Emerge Energy Services GP
             LLC (4683), Emerge Energy Services Operating LLC (2511), Superior Silica Sands LLC (9889), and
             Emerge Energy Services Finance Corporation (9875). The Debtors’ address is 5600 Clearfork Main Street,
             Suite 400, Fort Worth, Texas 76109.



35761174.2 08/16/2019
                                                             -1-
                        Case 19-50295-KBO         Doc 1     Filed 08/16/19     Page 2 of 13



Specifically, and as discussed in more detail below, Pownall seeks declarations that: (i) its

mechanic’s lien on the Debtor’s property at issue is valid, perfected, and unavoidable; (ii) the

Debtor’s property at issue is not collateral for any prepetition deed of trust, security agreement,

or other non-mechanic’s liens; (iii) Plaintiff is a secured creditor; and (iv) the Plaintiff’s lien on

the property at issue is a “Senior Lien” for purposes of the Debtors’ debtor-in-possession

financing.

                                          JURISDICTION AND VENUE

             2.         This adversary proceeding is brought pursuant to Rules 7001(2) and 7001(9) of

the Federal Rules of Bankruptcy Procedure and section 105 of title 11 of the United States Code

(the “Bankruptcy Code”). This proceeding arises under title 11, arises in title 11, and/or relates

to a case under title 11 (In re Emerge Energy Services, LLC, Case No. 19-111563 (KBO)). The

Court has subject matter jurisdiction over this adversary proceeding pursuant to 28 U.S.C. §§ 157

and 1334(b).

             3.         This adversary proceeding is a “core” proceeding pursuant to 28 U.S.C.

§ 157(b)(2)(A), (K).

             4.         Venue is proper in this District pursuant to 28 U.S.C. §§ 1408 and 1409.

             5.         Pursuant to Local Rule 7008-1, Plaintiff states that it consents to the entry of final

orders or judgments by the Court if it is determined that the Court, absent consent of the parties,

cannot enter final orders or judgments consistent with Article III of the United States

Constitution.

                                                     PARTIES

             6.         Plaintiff is a Texas limited liability company with its principal place of business

in Carmine, Texas.




35761174.2 08/16/2019
                                                          -2-
                        Case 19-50295-KBO           Doc 1      Filed 08/16/19       Page 3 of 13



             7.         The Debtor is a Texas limited liability company with its principal place of

business at 5600 Clearfork Main Street, Suite 400, Fort Worth, Texas, 76109.

             8.         HPS is a Delaware limited liability company with, upon information and belief,

its principal place of business at 40 West 57th Street, 33rd Floor, New York, New York 10019.

                                                        FACTS

             9.         Pownall is a contractor which provides design, construction, and maintenance

services for a variety of industrial processing facilities, including bulk sand handling facilities,

commonly known as frac sand plants.2

             10.        The Debtor owns and operates multiple frac sand plants throughout North

America, including a plant in Kingfisher, Oklahoma (the “Kingfisher Plant”). The Kingfisher

Plant is located at E0690 Road, Dover, Oklahoma 73734, Kingfisher, Oklahoma (the “Kingfisher

Premises”).

             11.        Plaintiff and the Debtor have a long-standing business relationship and have done

business together for several years.

             12.        In or about 2018, the Debtor approached Plaintiff about providing design,

construction, and maintenance services for several of its plants, including the Kingfisher

Plant. The parties agreed that Plaintiff would invoice the Debtor for Plaintiff’s services, and the

Debtor agreed to pay Plaintiff for its services upon receipt of invoices for Plaintiff’s services (the

“Agreement”).

             13.        Pursuant to the Agreement, from approximately June 2018 through February

2019, Plaintiff furnished the Debtor with labor and materials at the Debtor’s Kingfisher Plant,


2
             “Frac sand” is a durable sand used in the hydraulic fracturing process, colloquially called “fracking”, to
             produce petroleum fluids such as oil, natural gas, and natural gas liquids. Frac sand requires industrial
             processing to optimize its performance.



35761174.2 08/16/2019
                                                            -3-
                        Case 19-50295-KBO        Doc 1     Filed 08/16/19    Page 4 of 13



where the Debtor processes aggregate to form “frac sand,” which is then sold and used in a

drilling process known as hydraulic fracturing.

             14.        Pursuant to the Agreement, Plaintiff sent invoices to the Debtor for the labor and

materials that Plaintiff furnished to the Debtor in connection with Kingfisher Plant (the

“Kingfisher Invoices”). Despite Plaintiff’s demand, the Debtor breached the Agreement by

failing to pay the Kingfisher Invoices in full.

             15.        Plaintiff presented the Debtor with a demand for payment, along with additional

copies of the Kingfisher Invoices for the labor and material furnished to the Debtor. A true and

correct copy of this letter, which contains the Kingfisher Invoices, is attached hereto as Exhibit

A. Despite Plaintiff’s demand, the Debtor failed to pay in full.

             16.        On or about April 5, 2019, Pownall Services recorded a mechanic’s lien against

the Kingfisher Premises in the amount of $1,598,738.31, representing the total amount due as of

February 20, 2019 for services rendered by Plaintiff to the Debtor related to the Kingfisher Plant

(the “Kingfisher Lien”). A true and correct copy of the Kingfisher Lien is attached hereto as

Exhibit B.

             17.        Despite its undisputable knowledge of the Kingfisher Lien and the debt giving

rise to the same, as reflected on the Kingfisher Invoices, the Debtor has taken the position that

Plaintiff is not a secured creditor. This adversary proceeding is being brought to establish, by

certain judicial declarations discussed below, that Plaintiff is a secured creditor and that the

Kingfisher Lien is a “Senior Lien.”




35761174.2 08/16/2019
                                                         -4-
                        Case 19-50295-KBO         Doc 1     Filed 08/16/19    Page 5 of 13



                                           PROCEDURAL POSTURE

             18.        On July 15, 2019 (the “Petition Date”), the Debtors, filed their voluntary petitions

under chapter 11 of the Bankruptcy Code in the United States Bankruptcy Court for the District

of Delaware. The Debtors’ cases are being jointly administered.

             19.        On the Petition Date, the Debtors filed, among other things, a Motion (I) Pursuant

to 11 U.S.C. §§ 105, 361, 362, 363, and 364 Authorizing the Debtors to (A) Obtain Senior

Secured Priming Superpriority Postpetition Financing, (B) Grant Liens and Superpriority

Administrative Expense Status, (C) Use Cash Collateral of Prepetition Secured Parties, and

(D) Grant Adequate Protection to Prepetition Secured Parties; (II) Scheduling a Final Hearing

Pursuant to Bankruptcy Rules 4001(b) and 4001(c); and (III) Granting Related Relief [D.I. 20]

(the “Financing Motion”).

             20.        The Financing Motion provides that HPS is the First Lien Prepetition Agent for

the Credit Agreement Secured Parties, and is the Second Lien Prepetition Notes Agent for the

Prepetition Secured Parties, as those terms are defined in the Financing Motion. Financing

Motion ¶ 4.

             21.        The Financing Motion further provides that the prepetition lenders’ obligations

were secured by substantially all of the Debtors’ assets. Financing Motion ¶ 7.

             22.        On July 17, 2019, the Court entered an interim order granting the Financing

Motion [D.I. 64].

             23.        On July 25, 2019, the Debtors filed their Joint Plan of Reorganization for Emerge

Energy Services LP and Its Affiliate Debtors Under Chapter 11 of the Bankruptcy Code [D.I. 98]

(the “Plan”).




35761174.2 08/16/2019
                                                          -5-
                        Case 19-50295-KBO         Doc 1      Filed 08/16/19       Page 6 of 13



             24.        The Plan defines “Secured Claim” as

                        a Claim that is secured by a Lien on property in which any of the Debtors’
                        Estates have an interest or that is subject to setoff under section 553 of the
                        Bankruptcy Code, to the extent of the value of the Claim holder’s interest
                        in such Estate’s interest in such property or to the extent of the amount
                        subject to setoff, as applicable, as determined pursuant to section 506(a) of
                        the Bankruptcy Code or, in the case of setoff, pursuant to section 553 of
                        the Bankruptcy Code.

Plan Art. I.C.

             25.        The Plan defines “Other Secured Claim” as “any Secured Claim other than an

Administrative Claim, DIP Credit Agreement Claim, Secured Tax Claim, or Prepetition Debt

Claim.” Id.

             26.        The Plan, as currently proposed, classifies Other Secured Claim as “Class 2.”

Plan Art. III.B.2.

             27.        On August 9, 2019, the Debtor filed its Schedule of Assets and Liabilities [D.I.

149]. Despite the Kingfisher Lien, Plaintiff is identified as an unsecured creditor. Id. at p. 108,

line 3.205.

             28.        On August 14, 2019, the Court entered a final order [D.I. 209] (the “Final DIP

Order”),3 granting the Financing Motion on a final basis.

             29.        The Final DIP order grants DIP Liens in DIP Collateral that are junior to Senior

Liens:

                        As security for the DIP Obligations, effective and perfected upon the date
                        of the Interim Order and without the necessity of the execution,
                        recordation of filings by the Loan Parties of mortgages, security
                        agreements, control agreements, pledge agreements, financing statements
                        or other similar documents, any notation of certificates of title for a titled
                        good, or the possession or control by the DIP Agent of, or over, any DIP
                        Collateral, the following security interests and liens are hereby granted to

3
             Capitalized terms not otherwise defined herein shall have the same meaning as those ascribed to them in
             the Final DIP Order.



35761174.2 08/16/2019
                                                          -6-
                        Case 19-50295-KBO          Doc 1     Filed 08/16/19     Page 7 of 13



                        the DIP Agent for its own benefit and the benefit of the DIP Lenders (all
                        property identified in clauses (i), (ii) and (iii) below being collectively
                        referred to as the “DIP Collateral”), subject only to payment in full in cash
                        of the Carve-Out (all such liens and security interests granted to the DIP
                        Agent, for its benefit and for the benefit of the DIP Lenders, pursuant to
                        this Final Order and the DIP Documents, the “DIP Liens”):

                                                        ***

                        Liens Junior to Certain Other Liens. Pursuant to section 364(c)(3) of the
                        Bankruptcy Code, a valid, binding, continuing, enforceable, fully-
                        perfected junior security interest in and lien upon all tangible and
                        intangible pre- and postpetition property of each Loan Party that, on or as
                        of the Petition Date (including pursuant to Section 546(b) of the
                        Bankruptcy Code), is subject to valid, perfected and unavoidable liens
                        senior to the Prepetition Liens in existence immediately prior to the
                        Petition Date (the “Senior Liens”), if any; provided that, nothing in the
                        foregoing shall limit the rights of the DIP Secured Parties under the DIP
                        Documents to the extent such Senior Liens are not permitted thereunder;
                        and provided further that, the DIP Liens shall not prime any valid and
                        enforceable rights of recoupment or setoff asserted by Marabou Energy
                        Management, LLC and Marabou Superior Pipeline, LLC.

Final DIP Order ¶ 13(a)(iii).

             30.        Under the Final DIP Order, the Debtors’ stipulations as to, among other things,

the priority and validity of the Prepetition Liens in the Prepetition Collateral (namely, the

Kingfisher Premises), see, e.g., Final DIP Order ¶¶ 6, 7, are subject to the rights of Plaintiff and

other parties in asserting or prosecuting a Challenge, see Final DIP Order ¶ 26.

             31.        Under the financing approved by the Final DIP Order, HPS is the DIP Agent.

                                        COUNT I
   (Declaratory Judgment that the Kingfisher Lien Is a Valid, Perfected, and Unavoidable
                      Prepetition Lien on the Kingfisher Premises)

             32.        Plaintiff repeats and realleges the allegations set forth above.

             33.        Plaintiff asserts that the Kingfisher Lien is a valid, perfected, and unavoidable

prepetition lien upon the Kingfisher Premises.




35761174.2 08/16/2019
                                                           -7-
                        Case 19-50295-KBO          Doc 1     Filed 08/16/19     Page 8 of 13



             34.        Plaintiff asserts that the Kingfisher Lien is a “Senior Lien” under the terms of the

Final DIP Order.

             35.        The Debtor’s schedules do not identify Plaintiff as a secured creditor or otherwise

recognize the Kingfisher Lien.

             36.        Accordingly, an actual controversy has arisen and now exists between the

Defendants and Plaintiff as to the validity, perfection, and unavoidability of the Kingfisher Lien,

as well as the rights and status of Plaintiff and the Kingfisher Lien with respect to the Final DIP

Order.

             37.        A judicial determination by the Court as to the validity, perfection, and

unavoidability of Plaintiff’s Kingfisher Lien, which declaration shall have the force and effect of

a final judgment, is necessary to the proper administration of the estates.

             38.        Resolution of this controversy by the Court is in the best interest of all parties.

                                          COUNT II
        (Declaratory Judgment as to the Existence of Other Liens or Encumbrances on the
                                      Kingfisher Premises)

             39.        Plaintiff repeats and realleges the allegations set forth above.

             40.        Plaintiff asserts that the Kingfisher Lien is a valid, perfected, and unavoidable

prepetition lien upon the Kingfisher Premises.

             41.        Plaintiff asserts that the Kingfisher Lien is a “Senior Lien” on the Kingfisher

Premises under the terms of the Final DIP Order.

             42.        Plaintiff asserts that as a “Senior Lien” on the Kingfisher Premises, any DIP Liens

granted the DIP Lenders in the Kingfisher Premises through the DIP Order are junior to the

Kingfisher Lien.

             43.        The Debtor’s schedules do not identify Plaintiff as a secured creditor or otherwise

recognize the Kingfisher Lien.


35761174.2 08/16/2019
                                                           -8-
                        Case 19-50295-KBO       Doc 1     Filed 08/16/19   Page 9 of 13



             44.        On information and belief, there are no deeds of trust, security instruments, or

other non-mechanic’s liens on the Kingfisher Premises.

             45.        On information and belief, the only other purported liens on the Kingfisher

Premises are purported mechanic’s liens whose claimants are as follows: (i) Market & Johnson

(recorded January 25, 2019, and amended on June 19, 2019); (ii) Bollenbach Concrete (recorded

on March 8, 2019); (iii) TMT Solutions (recorded on March 11, 2019); (iv) KC Electric

(recorded March 21, 2019); (v) EnDeCo Engineers (recorded on April 4, 2019); and (vi) RB

Scott Company (recorded May 28, 2019) (the “Purported Third-Party Mechanic’s Liens”).

             46.        Plaintiff does not in any way admit that the Purported Third-Party Mechanic’s

Liens are valid, and reserves any and all rights regarding the Purported Third-Party Mechanic’s

Liens, including but not limited to the right to object to their validity and enforceability and to

seek a declaration that such purported mechanic’s liens are not valid and enforceable.

             47.        Market & Johnson, Bollenbach Concrete, TMT Solutions, EnDeCo Engineers,

and RB Scott Company are listed as secured creditors in the Debtor’s schedules. See D.I. p. 99,

lines 2.8, 2.23, 2.33, 2.35, 2.38. While it does not appear that KC Electric is identified in the

Debtor’s schedules, on information and belief, KC Electric is a sub-contractor for TMT

Solutions.

             48.        The Purported Third-Party Mechanic’s Liens are the only other liens and/or

encumbrances which appear to have been recorded in connection with the Kingfisher Premises.

             49.        The Debtor’s schedules do not identify the Kingfisher Lien, nor is the format of

the Debtor’s schedules sufficient to ascertain whether the Debtor acknowledges that the

Kingfisher Lien and the Purported Third-Party Mechanic’s Liens are the only liens and/or

encumbrances recorded on the Kingfisher Premises.




35761174.2 08/16/2019
                                                        -9-
                        Case 19-50295-KBO         Doc 1     Filed 08/16/19      Page 10 of 13



             50.        Accordingly, an actual controversy has arisen and now exists between the

Defendants and Plaintiff as to existence of any and all liens on the Kingfisher Premises and as to

the existence of the Kingfisher Lien for purposes of the Debtors’ chapter 11 cases, including the

Kingfisher Lien’s status as a “Senior Lien” for purposes of the Final DIP Order, and the

treatment of Plaintiff’s claim as a “Secured Claim” under the Plan.

             51.        A judicial determination by the Court as to the existence of any and all liens on

the Kingfisher Premises, which declaration shall have the force and effect of a final judgment, is

necessary to the proper administration of the estates.

             52.        Resolution of this controversy by the Court is in the best interest of all parties.

                                                COUNT III
                          (Declaratory Judgment that Plaintiff Is a Secured Creditor)

             53.        Plaintiff repeats and realleges the allegations set forth above.

             54.        Plaintiff asserts that the Kingfisher Lien is a valid, perfected, and unavoidable

prepetition lien upon the Kingfisher Premises.

             55.        By virtue of the Kingfisher Lien, Plaintiff asserts that it is a secured creditor to the

extent of the value of Plaintiff’s interest in the Kingfisher Premises.

             56.        The Debtor’s schedules do not identify Plaintiff as a secured creditor or otherwise

recognize the Kingfisher Lien.

             57.        Accordingly, an actual controversy has arisen and now exists between the

Defendants and Plaintiff as to whether Plaintiff is a secured creditor or a general unsecured

creditor for all purposes in these chapter 11 cases, including the treatment and classification of

Plaintiff’s claims under the Plan.




35761174.2 08/16/2019
                                                          -10-
                         Case 19-50295-KBO          Doc 1     Filed 08/16/19      Page 11 of 13



             58.          A judicial determination by the Court as to whether Plaintiff is a secured creditor,

which declaration shall have the force and effect of a final judgment, is necessary to the proper

administration of the estates.

             59.          Resolution of this controversy by the Court is in the best interest of all parties.

                                                  COUNT IV
                        (Declaratory Judgment that the Kingfisher Lien Is a “Senior Lien”)

             60.          Plaintiff repeats and realleges the allegations set forth above.

             61.          Plaintiff asserts that the Kingfisher Lien is a valid, perfected, and unavoidable

prepetition lien upon the Kingfisher Premises.

             62.          Plaintiff asserts that the only other liens which purport to have been recorded on

the Kingfisher Premises are the Purported Third-Party Mechanic’s Liens.

             63.          Plaintiff asserts that the Kingfisher Lien is a “Senior Lien” under the terms of the

Final DIP Order.

             64.          The Debtor’s schedules do not identify Plaintiff as a secured creditor or otherwise

recognize the Kingfisher Lien.

             65.          Accordingly, an actual controversy has arisen and now exists between the

Defendants and Plaintiff as to the character of the Kingfisher Lien as a “Senior Lien” for

purposes of the Final DIP Order.

             66.          A judicial determination by the Court as to the character of the Kingfisher Lien as

a “Senior Lien,” which declaration shall have the force and effect of a final judgment, is

necessary to the proper administration of the estates.

             67.          Resolution of this controversy by the Court is in the best interest of all parties.




35761174.2 08/16/2019
                                                            -11-
                        Case 19-50295-KBO        Doc 1     Filed 08/16/19     Page 12 of 13



                                          RESERVATION OF RIGHTS

             68.        Plaintiff may now have, or may acquire in the future, additional claims against the

Debtors and/or the Defendants. Accordingly, Plaintiff reserves any and all rights to bring such

objections, causes of action, or other claims to the extent authorized by the Court and/or

applicable law.

                                             PRAYER FOR RELIEF

             WHEREFORE, Plaintiff demands judgment in its favor and against the Defendants as

follows:

             (a)        declaring that:

                        (i)     the Kingfisher Lien is a valid, perfected, and unavoidable prepetition lien

                                on the Kingfisher Premises;

                        (ii)    the Purported Third-Party Mechanic’s Liens are the only other liens and/or

                                encumbrances which purport to have been recorded on the Kingfisher

                                Premises as of the Debtors’ petition date;

                        (iii)   Plaintiff is a secured creditor for all purposes in these chapter 11 cases,

                                including the treatment and classification of Plaintiff’s claims under the

                                Plan and any future plan proposed in these cases; and

                        (iv)    the Kingfisher Lien is a “Senior Lien” for purposes of the Final DIP

                                Order; and

             (b)        awarding Plaintiff pre- and post-judgment interest;

             (c)        awarding Plaintiff’s attorneys’ fees and expenses incurred in connection with this

adversary proceeding, any contested matter before this Court, and any other proceeding relating

to the Kingfisher Lien or Plaintiff’s claims; and

             (c)        awarding such other and further relief as the Court deems equitable and proper.


35761174.2 08/16/2019
                                                         -12-
                        Case 19-50295-KBO   Doc 1     Filed 08/16/19   Page 13 of 13



Dated: August 16, 2019                         SAUL EWING ARNSTEIN & LEHR LLP


                                               /s/ Lucian B. Murley
                                               Lucian Murley (DE Bar No. 4892)
                                               1201 North Market Street, Suite 2300
                                               P.O. Box 1266
                                               Wilmington, DE 19899
                                               Telephone: (302) 421-6898
                                               luke.murley@saul.com

                                               DAVIS & SANTOS P.C.
                                               Santos Vargas
                                               Caroline Newman Small
                                               719 S. Flores Street
                                               San Antonio, TX 78204
                                               Telephone: (210) 853-5882
                                               svargas@dslawpc.com
                                               csmall@dslawpc.com

                                               Counsel to Pownall Services, LLC




35761174.2 08/16/2019
                                                    -13-
